CORRECTED EXAMINER'S AMENDMENT
The purpose of this “Corrected Examiner’s Amendment” is to correct the listing of claims being amended in sections a. and b. below, where claim 15 is being amended, not claim 1.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Goehring on 3/24/2021.

The application has been amended as follows:
Claim 15, line 28, after “catalytic devices” inserted ---carrying a catalytic active species and ---. 
Claim 15, lines 38-40, replaced “a first and a second variant, the first and the second variant” with “a first sheet and a second sheet having a different shape than the first sheet, wherein the first and the second sheets are”.
Claim 17, line 13, inserted ---the--- before “catalytic active species”.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of Matsuda et al. (US 6,472,092) teaches an apparatus comprising flow deviators (90) placed in-between two catalytic devices (38 and 40); however, the flow of the gas does not alternate between radially inward and radially outward, as instantly claimed.  The prior art of CN’101233075 teaches an apparatus comprising flow deviators (40A) and (40) comprising rings (as illustrated in Figures 3-5) placed at intervals within a catalyst bed (as illustrated in Figure 2), and not in-between two catalytic devices.  Furthermore, the flow of the gas does not alternate between radially inward and radially outward.  The prior art of CN 1564708 teaches an apparatus comprising flow deviators/baffles (122) which allow for an alternating flow of gas between radially inward and outward; however, the deviators are positioned within a heat-exchanger (20).  Therefore, the closest prior art of record fails to teach the instantly claimed apparatus for conducting endothermic reactions comprising all the recited limitations of instant claim 15 in combination with the annular space being filled with a plurality of discrete annular enhanced catalytic devices carrying a catalytic active species and stacked within the annular space, and providing a plurality of annular flow deviators, with one flow deviator from the plurality interposed between each two stacked discrete annular enhanced catalytic devices, wherein the plurality of flow deviators comprise a first sheet and a second sheet having a different shape than the first sheet, wherein the first and the second sheets are interposed between the catalytic devices in alternating couples, so as to obtain a radial component of the gas flow through the stack of catalytic devices, the radial flow alternating from radially outward to radially inward in each alternating stacked catalytic device; this combination is neither present nor made obvious in the closest prior art of record.
Relevant art has been cited in the attached PTO-892 form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITY V CHANDLER/							4/15/2021Primary Examiner, Art Unit 1725